Proceeding pursuant to article 78 of the CPLR to review a determination dated October 10, 1972, of the respondent, the Commissioner of the Department of Social Services of the State of New York, after a fair hearing. The State Commissioner affirmed a denial by the respondent Kurils as Commissioner of Department of Social Services of Westchester County, of petitioner’s request for furniture for her apartment in White Plains, New York. The proceeding was transferred to this court by order of the Supreme Court, Westchester County, dated March 21, 1973. Determination annulled without costs and respondents directed to forthwith issue to petitioner a special grant for items of furniture. Petitioner requested a special grant to purchase furniture because her husband had removed all the furniture from her apartment. The State Commissioner affirmed a denial by the Department of Social Services of Westchester County of her request for furniture for her apartment. In our opinion, the refusal to make this grant was an improvident exercise of discretion (Social Services Law, § 350-j; 18 NYCRR 352.7; of. Matter of Thomas v. Sipprell, 69 Mise 2d 87; Matter of Lorenzo v. Sipprell, 68 Mise 2d 387; Matter of Boss v. Sipprell, 71 Mise 2d 677). Hopkins, Acting P. J., Munder, Latham, Christ and Benjamin, JJ., concur.